Exhibit 10.1

Execution Version
 


 


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
OMNIBUS AGREEMENT
 
by and among
 
BKEP OPERATING, L.L.C.,
 
BKEP CRUDE, L.L.C.,
 
BKEP MANAGEMENT, INC.,
 
and
 
VITOL INC.
 
effective as of
 
January 1, 2010


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  
 
 
 

 

OMNIBUS AGREEMENT

 
    This OMNIBUS AGREEMENT (this “Agreement”), dated as of February 15, 2010 but
effective as of January 1, 2010 (the “Effective Date”), is entered into by and
among BKEP Operating, L.L.C., a Delaware limited liability company
(“Operating”), BKEP Crude, L.L.C., a Delaware limited liability company (“Crude
Operating”), BKEP Management, Inc., a Delaware corporation (the “Management
Company”; and collectively with Operating and Crude Operating, the “Provider”),
and Vitol Inc., a Delaware corporation (the “Customer”).  The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”   
 
R E C I T A L S
 
    WHEREAS, the Provider and certain of its Affiliates (as defined below)
provide crude oil terminalling, storage, gathering and transportation services
and employ the individuals associated in providing such services;
 
    WHEREAS, the Customer’s crude oil marketing division provides crude oil
marketing services;
 
    WHEREAS, the Customer desires to use certain of the Provider’s and its
Affiliates’ employees, consultants and agents in the operation of the Customer’s
business;
 
    WHEREAS, the Provider desires to provide a percentage of the time, talent,
effort and services of certain of its and its Affiliates’ employees, consultants
and agents to the Customer and the Customer desires to receive the time, talent,
effort and services of such employees, consultants and agents and reimburse the
Provider for costs associated with such employees, consultants and/or agents on
the terms and conditions set forth herein.
 
    NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Parties hereby agree to the following terms and conditions. 
 
A G R E E M E N T
 
Section 1.    Definitions.
 
    1.1      In this Agreement, unless the context requires otherwise, the terms
defined in the preamble and recitals have the meanings indicated therein and the
following terms will have the meanings indicated below.
 
    “Affiliate” means, in relation to a Party, any Person that (i) directly or
indirectly controls such Party, (ii) is directly or indirectly controlled by
such Party or (iii) is directly or indirectly controlled by a Person that
directly or indirectly controls such Party.  For this purpose, “control” of any
entity or Person means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of any Person,
whether through the ownership of a majority of equity interests or voting power
or control in fact of the entity or Person or otherwise.   For purposes of this
Agreement, Blueknight Energy Partners G.P., L.L.C. and its direct and indirect
subsidiaries (including the Provider) shall not be deemed to be Affiliates of
the Customer, and the Customer and its Affiliates (other Blueknight Energy
Partners G.P., L.L.C. and its direct and indirect subsidiaries) shall not be
deemed to be Affiliates of the Provider. 
 
    “Agreement” has the meaning assigned to such term in the preamble.
 
 
1

 

    “Applicable Law” means, with respect to any Governmental Authority, (i) any
law, statute, regulation, code, ordinance, license, decision, order, writ,
injunction, decision, directive, judgment, policy, decree and any judicial or
administrative interpretations thereof, (ii) any agreement, concession or
arrangement with any other Governmental Authority and (iii) any license, permit
or compliance requirement, in each case applicable to either Party and as
amended or modified from time to time. 
 
    “Business Day” means each calendar day, excluding Saturdays, Sundays, or
other holidays observed by the Provider. 
 
    “Customer” has the meaning assigned to such term in the preamble.
 
    “Designated Persons” means the employees, consultants and/or agents of the
Provider or its Affiliates listed on Exhibit A hereto, as amended from time to
time by the Parties.
 
    “Effective Date” has the meaning assigned to such term in the preamble.
 
    “Escalation Rate” means the greater of (i) the annual increase (if any) for
the average Consumer Price Index for Tulsa and Oklahoma City, Oklahoma, as
reported by the US Bureau of Labor Statistics, and (ii) three percent (3.0%).
 
    “Event of Default” has the meaning assigned to such term in Section 8.2.
 
    “Governmental Authority” means any foreign or U.S. federal, state, regional,
local or municipal governmental body, agency, instrumentality, board, bureau,
commission, department, authority or entity established or controlled by a
government or subdivision thereof, including any legislative, administrative or
judicial body, or any person purporting to act therefor. 
 
    “Indemnification Claim” has the meaning assigned to such term in
Section 6.4. 
 
    “Indemnitees” has the meaning assigned to such term in Section 6.1. 
 
    “Indemnitor” has the meaning assigned to such term in Section 6.1. 
 
    “Liability” means any obligation, liability, charge, deficiency, assessment,
interest, penalty, judgment, award, cost or expense of any kind (including
reasonable attorneys’ fees, other fees, court costs and other disbursements),
including obligations based on theories of negligence or strict liability.  The
term also includes any liability that directly or indirectly arises out of or is
related to any claim, proceeding, judgment, settlement or judicial or
administrative order made or commenced by any third party or Governmental
Authority.
 
    “Parties” has the meaning assigned to such term in the preamble.
 
    “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government body or agency or political subdivision thereof or other entity.
 
    “Provider” has the meaning assigned to such term in the preamble.
 
    “Term” has the meaning assigned to such term in Section 8.1. 
 

 
2

 

   1.2   Unless the context requires otherwise: (i) any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa; (ii) references to Articles and Sections refer to Articles and
Sections of this Agreement; (iii) the terms “include”, “includes”, “including”
or words of like import shall be deemed to be followed by the words “without
limitation”; and (iv) the terms “hereof”, “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
headings of the sections and subsections of this Agreement are for convenience
only and shall not be used in the interpretation of this Agreement.
 
Section 2.   Provision of Designated Persons. 
 
    2.1   During the period commencing on the Effective Date and, except as
otherwise provided herein, continuing until the expiration of the Term of the
Agreement, the Provider or its Affiliates will provide to the Customer the use
of the Designated Persons as the Customer determines in good faith is needed to
manage its operations; provided, that the provision of such Designated Persons
to the Customer does not interfere with the operations or business of the
Provider and its Affiliates as determined by the Provider or its Affiliate, as
the case may be, in its sole discretion.
 
    2.2   The Customer shall reimburse the Provider an amount equal to:
 
        (a) the wages, salaries, bonuses, make whole payments paid to the
Designated Person, if any, payroll taxes and the cost of all employee benefits
(such as 401(k), pension, and health insurance benefits) of each Designated
Person, in each case as adjusted to properly reflect the time spent by such
Designated Person in the performance services for the Customer, an estimation of
which is provided on Exhibit A hereto; plus
 
        (b) all direct expenses, including, without limitation, any travel and
entertainment expenses, incurred by each Designated Person in connection with
such Designated Person’s provision of services for the Customer; plus
 
        (c) a monthly charge of $1,500.00 per Designated Person for each
Designated Person that performs services for the Customer during any portion of
such month; plus
 
        (d) the sum of subsections (a) through (c) above multiplied by 0.10.
 
    2.3   The Designated Persons will at all times remain employees, consultants
and/or agents of the Provider.  They will continue to be compensated under the
various employee compensation and benefit plans of the Provider and its
Affiliates.  In addition, they may be eligible to receive benefits and awards
under compensation plans established by the Provider and its Affiliates.
 
    2.4   The Provider shall have sole discretion regarding the employment or
engagement status, including the termination of employment of an employee or
termination of the engagement of a consultant or agent, if applicable, of each
Designated Person.  If any Designated Person’s employment as an employee or
engagement as a consultant or agent is terminated by the Provider during the
Term, or if a Designated Person otherwise leaves the employ of the Provider or
terminates his or her engagement as a consultant or agent of the Provider during
the Term, then such individual shall no longer be considered a Designated Person
for purposes of this Agreement; provided, that the Customer shall be liable to
the Provider for any reimbursable costs under Section 2.2 incurred by such
individual prior to or on the date of termination of employment by the Provider
or by such individual; provided, further that Customer shall reimburse Provider
for any severance costs related to the termination of a Designated Person if
such termination was requested by Customer or if Customer requested that such
person be removed from Exhibit A.
 

 
3

 

    2.5   If the Provider terminates the employment or the engagement of a
Designated Person and (i) the Provider is unable or unwilling to provide another
employee, agent or consultant to Customer that is able to provide similar
services as those provided by the terminated employee, agent or consultant and
(ii) such termination materially impacts the services being provided by
Provider’s employees, agents and consultants for Customer, then Customer shall
have the right to terminate this Agreement in its sole discretion.
 
    2.6   If for any month a Designated Person has spent more than 80% of his or
her time performing services for the Customer, then, during the following three
months, the Customer shall have the right to request that such Designated Person
be transitioned from an employee, agent or consultant of the Provider to an
employee, agent or consultant of the Customer; provided, that the Customer shall
be responsible for all costs and expenses associated with the transition of such
Designated Person, including any severance costs associated with such Designated
Person’s termination of employment or engagement with the Provider.  The Parties
agree to use their commercially reasonable efforts to facilitate the transition
of any such Designated Person.
 
    2.7   The Provider shall not, without the consent of the Customer (such
consent not to be unreasonably withheld, conditioned or delayed) increase the
annual wages, salaries, make whole payments, bonuses and employee benefits of
each Designated Person by more than the Escalation Rate.  If the Provider
increases such compensation of a Designated Person by more than the Escalation
Rate without obtaining the consent of the Customer, then any such increase in
excess of the Escalation Rate shall not be a reimbursable expense pursuant to
Section 2.2 until such consent has been obtained.
 
Section 3.   Payment. 
 
    3.1   Within twenty (20) days following the end of each month during the
Term, the Provider shall submit to the Customer an invoice or report specifying
the reimbursable costs of each Designated Person pursuant to Section 2.2 for
such preceding month.
 
    3.2   All amounts due the Provider pursuant to this Agreement shall be due
and payable as of the twenty-fifth (25th) day of each month.  Payment must be
made by electronic wire transfer of same day available federal funds to the
Provider’s or its Affiliate’s bank account as indicated on the Provider’s
Invoice.  Invoices may be sent by electronic mail and telephone facsimile.
 
Section 4.   Nature of the Relationship. 
 
    4.1   The relationship of the Parties under this Agreement is and shall be
limited to one of contract.  Neither the contractual relationship between the
Parties established hereby nor any provision of this Agreement shall be
construed to create a partnership or joint venture between the Parties, or make
either Party in any way responsible for the indebtedness, obligations, legal
compliance or other liabilities of the other Party, except as specifically
herein provided.  Neither Party shall have any authority or power to act for or
bind the other or to encumber, lease or convey any part of or interest in the
other Party’s property.  The Parties shall develop procedures and practices so
that the interests of any Party are not favored or required to be preferred over
the interests of the other, except as provided herein.
 
    4.2   Except as provided herein, this Agreement shall not in any manner
(i) limit the Parties in carrying on their respective separate businesses or
activities, (ii) impose upon either Party any fiduciary duty vis-a-vis the other
or (iii) impose upon either Party any obligation or liability.
 

 
4

 

Section 5.   Disclaimer of Warranties; Limitation of Liabilities. 
 
    5.1   THE PROVIDER MAKES NO WARRANTIES OR GUARANTEES, EXPRESS OR IMPLIED,
RELATING TO ANY OF THE SERVICES PROVIDED BY THE DESIGNATED PERSONS AND THE
PROVIDER DISCLAIMS ANY IMPLIED WARRANTIES OR WARRANTIES IMPOSED BY LAW,
INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.  EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS WITH RESPECT TO
CLAIMS OF THIRD PARTIES, THE PARTIES’ LIABILITY FOR DAMAGES HEREUNDER IS LIMITED
TO DIRECT, ACTUAL DAMAGES ONLY, AND NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR SPECIFIC PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES,
OR SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES,
IN TORT, CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO
PERFORM, OR THE TERMINATION OF THIS AGREEMENT.
 
Section 6.   Indemnity.
 
    6.1   Subject to Section 5, each Party (each an “Indemnitor”) shall defend,
indemnify, and hold harmless the other Party, each of such Party’s Affiliates,
and the officers, employees, directors, representatives and agents of such Party
and its Affiliates (collectively, “Indemnitees”) from and against any and all
Liabilities to the extent that they result from, arise out of or relate to (a)
an Indemnitor’s (i) breach of this Agreement, (ii) failure to comply with
Applicable Law or (b) any gross negligence or willful misconduct of such
Indemnitor, its Affiliates or its officers, employees, directors, managers,
representatives or agents in connection with the performance of such Party’s
obligations under this Agreement.  Such Liabilities shall include, but not be
limited to, reasonable attorneys’ fees and any other out-of-pocket expenses
incurred by an Indemnitee in defending or prosecuting any lawsuit or action that
arises out of the performance of this Agreement.  Notwithstanding the foregoing,
however, an Indemnitor shall not be liable to defend, indemnify or hold harmless
any Indemnitee for any Liabilities arising out of or resulting from the gross
negligence or willful misconduct of such Indemnitee.
 
    6.2   In addition to the indemnification obligations contained in Section
6.1 above, the Customer shall defend, indemnify, and hold harmless the Provider,
each of the Provider’s Affiliates, and the officers, employees, directors,
representatives and agents of the Provider and its Affiliates from and against
any and all Liabilities to the extent that they result from, arise out of or
relate to any allegation, claim, administrative finding or judicial
determination that the Provider or its Affiliates, by virtue of its performance
of this Agreement is an ‘operator’ or ‘generator’ under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, or
analogous state laws, of any real property owned, operated, leased or occupied
by the Customer.  For purposes of Section 6, the Customer shall be an
“Indemnitor” and the Provider and its Affiliates and their respective officers,
employees, directors and agents shall be “Indemnitees”.
 
    6.3   The Parties’ obligations to defend, indemnify and hold each other
harmless under the terms of this Agreement shall not vest any rights in or be
enforceable by any third party, whether a Governmental Authority or private
entity, nor shall they be considered an admission of liability or responsibility
for any purposes other than those enumerated in this Agreement.  The terms of
this Agreement are enforceable only by the Parties and their permitted
successors and assigns, and no third party, including any stockholder or owner
of Customer, shall have a separate right to enforce any provision of this
Agreement, or to compel any Party to comply with the terms of this Agreement. 
 

 
5

 

    6.4   The Indemnitee shall notify the Indemnitor as soon as practicable
after receiving notice of any claim or proceeding brought against it that might
give rise to an indemnity claim under this Agreement (an “Indemnification
Claim”) and shall furnish to the Indemnitor the complete details within its
knowledge.  Any delay or failure by the Indemnitee to give notice to the
Indemnitor shall not relieve the Indemnitor of its obligations except to the
extent, if any, that the Indemnitor shall have been materially prejudiced by
reason of such delay or failure. 
 
    6.5   The Indemnitor shall have the right to assume the defense, at its own
expense and by its own counsel, of any Indemnification Claim; provided, however,
that such counsel is reasonably acceptable to the Indemnitee  Notwithstanding
the Indemnitor’s appointment of counsel to represent an Indemnitee, the
Indemnitee shall have the right to employ separate counsel reasonably acceptable
to the Indemnitor, and the Indemnitor shall bear the reasonable fees, costs and
expenses of such separate counsel if in the Indemnitee’s reasonable judgment (i)
the use of counsel chosen by the Indemnitor to represent the Indemnitee would
present such counsel with a conflict of interest or defenses that are available
to the Indemnitee that are not available to the Indemnitor or (ii) the
Indemnitor shall not have employed counsel to represent the Indemnitee within a
reasonable time after notice of the institution of such Indemnification
Claim.  If requested by the Indemnitor, the Indemnitee Party agrees to
reasonably cooperate with the Indemnitor and its counsel in contesting any claim
or proceeding that the Indemnitor defends, including, if appropriate, making any
counterclaim or cross-complaint.  All reasonably incurred costs and expenses
incurred in connection with the Indemnitee’s cooperation shall be borne by the
Indemnitor.   
 
    6.6   Settlement.  No Third Party Claim may be settled or compromised by (i)
the Indemnitee without the written consent of the Indemnitor or (ii) by the
Indemnitor without the written consent of the Indemnitee. 
 
Section 7.   Notice.
 
    7.1   Any notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given upon receipt if (i) hand delivered
personally, (ii) mailed by certified or registered mail, return receipt
requested, (iii) sent by Federal Express or other express carrier, fee prepaid,
(iv) sent via facsimile with receipt confirmed or (v) sent via electronic email
with receipt confirmed, provided that such notice or communication is addressed
to the respective Parties at the following addresses.
 
 If to the Provider:


BKEP Management, Inc.
Attn:  Chief Financial Officer
6120 South Yale, Suite 500
Tulsa, OK 74136
Facsimile No. (918) 237-4001


If to the Customer:


Vitol, Inc.
 Crude Oil Marketing Division, U.S.A.
Attn: M.A. Loya
1100 Louisiana Street
Suite 5500
Houston TX 77002
Facsimile No. (713) 230- 1111
 

 
6

 

Section 8.   Term and Termination . 
 
    8.1   The initial term of this Agreement (the “Initial Term”) begins on the
Effective Date and ends on December 31, 2013.  At the end of the Initial Term,
this Agreement will automatically extend for successive periods of one year each
(each such period being an “Extended Term”), unless either Party notifies the
other at least one-hundred and eighty (180) days before the end of the Initial
Term or the then-current Extended Term, if any, that it desires to terminate the
Agreement effective at the end of the Initial Term or the then current Extended
Term, if any.  The Initial Term together with all Extended Terms, if any, will
be deemed the “Term” of this Agreement.
 
    8.2   The occurrence of any of the following events shall constitute an
“Event of Default” hereunder: 
 
        (a) either Party fails to pay any sum owed by it to the other Party
under this Agreement within ten (10) Business Days of the due date of such
payment; 
 
        (b) either Party fails to satisfy any obligation or render any
performance to the other Party or breaches any covenant made to the Party under
this Agreement, which breach of obligation, performance or covenant, if capable
of being cured, is not cured to the reasonable satisfaction of the other Party
within twenty (20) Business Days from the date that such Party receives notice
that corrective action is needed; 
 
        (c) either Party files a petition in bankruptcy or otherwise becomes
subject to the jurisdiction of a bankruptcy court; 
 
        (d) the Customer ceases to be the beneficial owner of Blueknight Energy
Partners G.P., L.L.C.;
 
        (e) either Party to this Agreement shall repudiate, deny or disaffirm
its obligations under this Agreement; or
 
        (f) this Agreement is cancelled, terminated, revoked or rescinded
without the express prior consent of the other Party (except for a termination
under Section 8.4 hereof), or any proceeding shall have been commenced by any
person (other than either Party) seeking to cancel, revoke, rescind or disaffirm
the obligations of any Party to this Agreement (unless such Party is contesting
the proceeding in good faith and such proceeding is withdrawn or dismissed with
prejudice within twenty (20) Business Days).
   
    8.3   The waiver by the non-defaulting Party of any right under this
Agreement will not operate to waive any other such right nor operate as waiver
of that right at any future date upon another default by either Party under this
Agreement.  The remedies provided in this Agreement are not exclusive and,
except as otherwise expressly limited by this Agreement, are in addition to all
other remedies of the non-defaulting Party at law or in equity. 
 
    8.4   Upon the occurrence and during the continuance of an Event of Default,
and at any time thereafter, the non-defaulting Party may, by delivery of written
notice to the defaulting Party, take any or all of the following actions,
without prejudice to the rights of the non-defaulting Party to enforce its
claims against the defaulting Party and to enforce any other remedies provided
by law: (a) withhold or suspend its performance under this Agreement without
prior notice; (b) immediately terminate this Agreement in whole or in part; and
(c) enforce any and all rights and interests created and existing under this
Agreement or arising under Applicable Law, including, without limitation, all
rights and remedies existing under any security documents and all rights of
setoff.  The enumeration of the foregoing rights is not intended to be
exhaustive and the exercise of any right shall not preclude the exercise of any
other rights, all of which shall be cumulative.
 

 
7

 

    8.5   Each Party’s obligations to perform its obligations under this
Agreement shall end as of the effective date of its expiration or termination in
accordance with this Agreement; provided, however, that each Party shall remain
liable to the other hereunder with respect to (i) any obligations accruing under
this Agreement prior to the effective date of such termination, including any
indemnification obligations provided hereunder or (ii) as otherwise provided in
this Agreement.  Notwithstanding anything in this Agreement to the contrary,
Sections 5, 6, 8, and 9.5 shall survive the expiration or termination of this
Agreement. 
 
Section 9.   Construction of Agreement. 
 
    9.1   Amendment or Waiver.  This Agreement may not be amended, modified or
waived except by written instrument executed by officers or duly authorized
representatives of the respective Parties.
 
    9.2   Assignment.  This Agreement shall be personal to each Party and no
Party may assign or transfer (directly or indirectly, by merger, consolidation,
operation of law or otherwise) its rights or obligations hereunder without the
prior written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed; provided, however, that a Party may assign,
without the prior written consent of each other Party, this Agreement or their
respective rights and obligations hereunder, in whole or in part, to an
Affiliate or any purchaser of or successor to all or substantially all of the
assets or business of such Party.  This Agreement shall inure to the benefit of,
and shall be binding upon, the Parties and their respective permitted successors
and assigns.
 
    9.3   Severability.  Any provision of this Agreement that is prohibited or
not enforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective only to the extent of the prohibition or lack of enforceability
without invalidating the remaining provisions of this Agreement, or affect the
validity or enforceability of those provisions in another jurisdiction or the
validity or enforceability of this Agreement as a whole. 
 
    9.4   Entire Agreement and Conflict with Attachments.  This Agreement
(including Attachments) contains the entire and exclusive agreement between the
Parties with respect to the subject matter hereof, and there are no other
promises, representations, or warranties affecting it.  The terms of this
Agreement may not be contradicted, explained or supplanted by any usage of
trade, course of dealing or course of performance and any other representation,
promise, statement or warranty made by either Party or their agents that differs
in any way from the terms contained herein will be given no force or effect.  In
the case of any conflict between the body of this Agreement and any of its
Attachments, the terms contained in the Attachments will govern. 
 
    9.5   Law.  This Agreement will be construed and governed by the laws of the
State of Texas except the choice of law rules of that State that may require the
application of the laws of another jurisdiction. 
 
    9.6   Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when so executed and delivered (including by
facsimile or electronic mail transmission), will be deemed original but all of
which together will constitute one and the same instrument.
 
    9.7   Further Assurances.  Subject to the terms and conditions of this
Agreement, each of the Parties hereto will use commercially reasonable efforts
to take, or cause to be taken, all action, and to do, or cause to be done, all
things necessary under Applicable Laws to consummate the transactions
contemplated by this Agreement.
 

 
8

 

    9.8   No Third-Party Beneficiaries.  Except as provided in Section 6,
nothing contained in this Agreement, expressed or implied, is intended or shall
be construed to confer upon or give to any Person (including any limited
partners of Blueknight Energy Partners, L.P.) other than the Parties hereto and
their successors or permitted assigns, any rights or remedies under or by reason
of this Agreement.
 
    9.9   No Strict Construction.  The Parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises with respect
to this Agreement, this Agreement shall be construed as if drafted jointly by
the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring a Party by virtue of the authorship of any of the provisions of this
Agreement.
 


[remainder of page intentionally left blank]

 
9

 

IN WITNESS WHEREOF, the Parties hereto have made and executed this Agreement as
of the date hereof to be effective as of the Effective Date.
 


PROVIDER
 
BKEP Operating, L.L.C.
 
 
By /s/ Alex G. Stallings
Name: Alex G. Stallings
Title: Chief Financial Officer
 
 
BKEP Crude, L.L.C.
 
 
By /s/ Alex G. Stallings
Name: Alex G. Stallings
Title: Chief Financial Officer
 
BKEP Management, Inc.
 
 
By /s/ Alex G. Stallings
Name: Alex G. Stallings
Title: Chief Financial Officer


 
CUSTOMER
 
Vitol Inc.
 
 
By /s/ M.A. Loya
Name: M.A. Loya
Title: President

 

Signature Page to Omnibus Agreement
 
 

 

EXHIBIT A


DESIGNATED PERSONS


Designated Person
Estimated Percentage of Time Providing Services for the Provider
Estimated Percentage of Time Providing Services for the Customer
Joe Simon
0%
100%
Hal Holiday
0%
100%
Billy Wilson
0%
100%
Sam Brock
0%
100%
                             






Exhibit A

 
